The record on this appeal contains neither the transcription of the testimony nor the oral charge of the court. Under these circumstances we are not privileged to review the written charges. Curry v. State, 25 Ala. App. 283,145 So. 168; Holmes v. State, 17 Ala. App. 631, 88 So. 194.
Another barrier to review appears. Each of the written charges bears the name of the trial judge, but not one of them contains the requisite endorsement "refused" or "given." Title 7, Sec. 273, Code 1940; Pinkerton v. State, 31 Ala. App. 599,  20 So. 2d 604; Batson v. State, 216 Ala. 275,113 So. 300.
There is no error appearing in the record, and the judgment of conviction is ordered affirmed.
Affirmed.